Citation Nr: 1222707	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-00 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include residuals thereof.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served from December 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for status post cervical laminectomy for spinal tumor, C4-C7 (claimed as due to being struck by drill instructor) with numbness of bilateral hands and right foot was denied therein.  The Veteran appealed this determination.

In January 2012, the Board recharacterized the issue comprising this matter to how it appears above for the sake of simplicity.  No detriment arises to the Veteran as a result.  The Board also referred this matter for a Veteran's Health Administration (VHA) expert opinion.  Such opinion was received in March 2012.

The appeal of this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This matter unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

VA decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, "[a]ny pertinent evidence ... which is accepted by the Board ... must be referred to the agency of original jurisdiction for review, unless this procedural right is waived ... or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c) (2011).  "Evidence is not pertinent it if does not relate to or have a bearing on the appellate issue or issues."  Id.

The March 2012 VHA opinion regarding this opinion was negative.  In early April 2012, the Veteran was provided with a copy of it.  He was informed via letter that he had 60 days to submit any additional evidence or argument.  He also was informed that he had the right to have any newly submitted evidence considered by the agency of original jurisdiction (AOJ), identified as his local VA office or the AMC, for review and issuance of a supplemental statement of the case.  Finally, the Veteran was informed that he could waive this right and request the Board to proceed with adjudication without remanding to the AOJ.  He was asked to specify his preference in this regard on a response form.

The Veteran subsequently submitted a statement opposing the negative VHA opinion regarding this matter.  The statement therefore constitutes pertinent argument/evidence.  The Veteran also submitted the response form indicating his desire to exercise the aforementioned right.  Specifically, he checked off the box corresponding to the following statement:  "I am submitting the enclosed argument and/or evidence.  Please remand my case to the AOJ for review of this new evidence submitted by me."  Review of the Veteran's statement as well as the VHA opinion (which, given that it was requested by the Board, was received after the last adjudication of this matter in a December 2007 statement of the case) and any additional new argument and/or evidence procured hereafter, in conjunction with all previous argument and evidence, thus shall be undertaken by the AOJ on remand.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.  This may include any other action necessary.

2.  After completion of the above development, readjudicate the issue of entitlement to service connection for a cervical spine disability, to include residuals thereof.  If this benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


